Citation Nr: 9913620	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  97-27 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for herniated nucleus 
pulposus, L5-S1, with osteoarthritis, currently evaluated as 
40 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from October 1948 to February 
1953 and from November 1955 to October 1967.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 


FINDING OF FACT

Herniated nucleus pulposus, L5-S1, with osteoarthritis does 
not result in neurological symptoms.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
herniated nucleus pulposus, L5-S1, with osteoarthritis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 5010, 5294 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claims for increased 
evaluations are well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  When a veteran is seeking an increased 
rating (as opposed to entitlement to service connection), an 
assertion of an increase in severity is sufficient to render 
the increased rating claim well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The RO granted service connection for herniated nucleus 
pulposus in September 1973, noting a history of a back injury 
in service, and rated the veteran's disability as 20 percent 
disabling based upon evidence that included the results of an 
August 1973 VA examination.  In March 1990, the RO increased 
the veteran's rating disability to 40 percent noting 
complaints of increased back pain and the results of a VA 
examination which revealed tenderness and marked limitation 
of motion, but no muscle spasm.  The veteran's rating has 
remained unchanged since that time, and the veteran's 
disability currently is evaluated as 40 percent disabling 
under diagnostic codes 5010 and 5294.  

Traumatic arthritis, like degenerative arthritis, is rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010.  Moreover, the VA's regulations, under 38 C.F.R. 
§§ 4.40 and 4.45, recognize that functional loss of a joint 
may be result from pain on motion or use, when supported by 
adequate pathology, see DeLuca v. Brown, 8 Vet. App. 202, 
205-7 (1995); see also Lichtenfels v. Derwinski, 1 Vet. App. 
484 (1991), and 38 C.F.R. § 4.59, which addresses the 
evaluation of arthritis, recognizes that painful motion is an 
important factor of disability, entitled to at least the 
minimum applicable evaluation.  

Recent VA examinations including VA examinations in November 
1996, July 1997, and November 1997, as well as an August 1997 
letter from a treating physician, document complaints back 
pain and significant limitation of motion.  Forward flexion, 
for instance, in November 1996 and July 1997 was 
characterized as limited to 30 degrees.  The Board observes 
that although the veteran indicated in July 1997 that he was 
unable to stand for more than five to 10 minutes, the 
November 1996 examination results reflects that the veteran's 
principal source of complaint appears to be a disorder 
associated with his knees; moreover, according to the report 
of the July 1997 examination, the veteran, who weighed 310 
lb. at the time, was able to move about the office fairly 
easily when his obesity was taken into account.

Notwithstanding findings that suggest that much of the 
veteran's disability picture may be the result of factors 
other than his service-connected back disability, the 
veteran's current 40 percent disability rating is 
commensurate with severe limitation of motion.  That 40 
percent evaluation represents the highest schedular 
evaluation available based upon limitation of motion of the 
lumbar spine or for sacroiliac weakness/lumbosacral strain.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5294, 5295.  

A higher 60 percent evaluation is available for 
intervertebral disc syndrome, if it is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.  Examinations appear 
to have revealed some limited neurological complaints.  In 
November 1996, the veteran complained of numbness in his 
lower extremities, although no spasm was palpable at that 
time.  In July 1997 the veteran complained of constant 
numbness in the right thigh and examination revealed 
sensation diminished to pinprick and temperature.  In August 
1997, the veteran also complained of right thigh numbness.  A 
November 1997 examination revealed absent ankle jerk on the 
left and the veteran described numbness of the right thigh 
and buttocks.   

However, the November 1997 examination report reflects a 
conclusion by the examiner that the veteran's lower extremity 
complaints were unrelated to the veteran's service connected 
back condition.  This conclusion apparently was predicated 
upon medical findings, including the fact that perception to 
pinprick was impaired not only in the lower extremities but 
in the upper extremities.  The examiner's opinion, which is 
substantiated and uncontradicted by other evidence in the 
claims file, indicates that the veteran's service-connected 
disability does not result in neurological deficit.  As such, 
his disability does not warrant a higher evaluation.  


ORDER

A claim for an increased evaluation for herniated nucleus 
pulposus, L5-S1, with osteoarthritis, currently evaluated as 
40 percent disabling, is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

